Exhibit 8.1 Subsidiaries The following is a list of our significant subsidiaries, including the name, country of incorporation or residence, the proportion of our ownership interest in each and, if different, the proportion of voting power held by us. Subsidiary Jurisdiction Ownership Jazz Technologies, Inc. Delaware 100% directly Jazz Semiconductor, Inc. Delaware 100% indirectly through Jazz Technologies, Inc. Newport Fab LLC Delaware 100%indirectly through Jazz Semiconductor, Inc. TowerJazz Japan Ltd. Japan 100% directly TowerJazzPanasonic Semiconductor Co., Ltd., Japan 51% directly
